Proceeding pursuant to CPLR to Supreme Court, Kings County, both dated January 22, 1975, each of which granted a motion by the District Attorney of Kings County to compel a client of petitioner to provide handwriting exemplars. Proceeding dismissed, without costs. As the orders in question were civil in nature and hence appealable (see Matter of District Attorney of Kings County v Angelo G. [Anonymous], 48 AD2d 576), this proceeding does not lie (see Matter of Blumenfeld v Dubin, 49 AD2d 593). Were we to reach the merits, our determination in Matter of District Attorney of Kings County v Angelo G. (Anonymous) (supra) would be controlling since, under the allegations appearing in the application, there was probable cause for the granting of the relief sought in the Supreme Court. Hopkins, Acting P. J., Latham, Brennan and Munder, JJ., concur; Martuscello, J., dissents and votes to grant the application for the reasons set forth in his dissenting opinion in Matter of District Attorney of Kings County v Angelo G. (Anonymous) (48 AD2d 576).